Exhibit 10.16
THE WESTERN UNION COMPANY
2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN
NONQUALIFIED STOCK OPTION GRANT — TERMS AND CONDITIONS

1.   These Terms and Conditions form part of the Stock Option Agreement (the
“Agreement”) pursuant to which you have been granted a Nonqualified Stock Option
(“Stock Option”) under The Western Union Company 2006 Non-Employee Director
Equity Compensation Plan (the “Plan”). A copy of the Plan is enclosed for your
convenience. The terms of the Plan are hereby incorporated in this Agreement by
reference and made a part hereof. Any capitalized terms used in this Agreement
that are not defined herein shall have the meaning set forth in the Plan.   2.  
The number of common shares of The Western Union Company (the “Company”) subject
to the Stock Option, and the option exercise price, are specified in the
attached Award Notice (which forms part of the Agreement).   3.   Subject to the
other provisions of this Agreement and the terms of the Plan, at any time or
times on or after the Date of Grant specified in the attached Award Notice, but
not later than the tenth anniversary of such Date of Grant, you may exercise
this Stock Option as to the number of shares of common stock of the Company
(“Common Stock”) which, when added to the number of shares of Common Stock as to
which you have theretofore exercised under this Stock Option, if any, will not
exceed the total number of shares of Common Stock covered hereby. This Stock
Option may not be exercised for a fraction of a share of Common Stock of the
Company.   4.   This Stock Option may not be exercised unless the following
conditions are met:

  (a)   Legal counsel for the Company must be satisfied at the time of exercise
that the issuance of shares upon exercise will comply with applicable U.S.
federal, state, local and foreign laws.     (b)   You pay the exercise price as
follows: (i) by giving notice to the Company or its designee of the number of
whole shares of Common Stock to be purchased and by making payment therefor in
full (or arranging for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of previously owned whole shares of Common Stock
(which you have held for at least six months or which you have purchased on the
open market) having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (C) except as may be prohibited by applicable law, in cash by a
broker-dealer acceptable to the Company to whom you have submitted an
irrevocable notice of exercise (i.e., also known as “cashless exercise”) or
(D) by a combination of (A) and (B) and (ii) by executing such documents as the
Company may reasonably request.

5.   In the event that you cease to be a Non-Employee Director for any reason,
you will continue to have the right to exercise this Stock Option in accordance
with the other provisions of this Agreement and the applicable provisions of the
Plan until and including the tenth anniversary of the Date of Grant specified in
the attached Award Notice.   6.   As long as you continue service to the
Company, you may transfer Stock Options to a Family Member or Family Entity
without consideration; provided, however, in the case of a transfer of Stock
Options to a limited liability company or a partnership which is a Family
Entity, such transfer may be for consideration consisting solely of an entity
interest in the limited liability company or partnership to which the transfer
is made. Any transfer of Stock Options shall be in a form acceptable to the
Committee, shall be signed by you and shall be effective only upon written
acknowledgement by the

 



--------------------------------------------------------------------------------



 



    Committee of its receipt and acceptance of such notice. If a Stock Option is
transferred to a Family Member or Family Entity, the Stock Option may not
thereafter be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by such Family Member or Family Entity except by will or the laws of
descent and distribution.   7.   The Board or Committee may amend or terminate
the Plan and the Committee may amend (or its delegate may amend) these Terms and
Conditions. No amendment may impair your rights as an option holder without your
consent. The determination of such impairment shall be made by the Committee in
its sole discretion.   8.   The Committee (or its delegate) administers the Plan
and has discretion to interpret the Plan and this Agreement. Any decision or
interpretation rendered by the Committee or its delegate shall be final,
conclusive and binding on you and all persons claiming under or through you. By
accepting this grant or other benefit under the Plan, you and each person
claiming under or through you shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
by the Committee or its delegate.   9.   The validity, construction,
interpretation, administration and effect of the Plan, and of its rules and
regulations, and rights relating to the Plan and to this Agreement, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

2